Citation Nr: 0913425	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for left knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1982 to September 
1993.  

This matter comes before the Board of Veterans' Appeals on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

For reasons explained below, the issue of entitlement to 
service connection for left knee patellofemoral syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A current left should disability is not shown. 


CONCLUSION OF LAW

Left shoulder disability (claimed as bursitis) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by her, and what information and 
evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private medical records, 
a lay statement, and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate 
the claim, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process by responding to 
notices with authorization forms, and submitting evidence.  
Thus, she has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Analysis

In November 2004 the Veteran filed a claim for service 
connection for left shoulder bursitis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records show that she was 
seen for complaints relating to her left shoulder while in 
service.  The first record, from June 1983, noted that the 
Veteran had bilateral shoulder pain for a week.  She was 
diagnosed with myofascitis.  The only other mention of left 
shoulder discomfort was in May 1985 and was related to 
radiating left abdominal pain which was associated with 
pancreatic problems.  Her service separation examination 
noted no complaints or findings related to her shoulder.

Post-service treatment records show that the Veteran was next 
seen for left shoulder complaints in October 1996, when she 
presented with left shoulder, thigh, and hip pain after 
working out with weights.  The assessment was left shoulder 
strain, probably secondary to new workout regimen.  In 
January 1998 x-rays of the 
Veteran's shoulder were taken to evaluate her for arthritis.  
The x-rays showed that the Veteran's left shoulder 
demonstrated no evidence of fracture, dislocation or 
destructive bony lesion.  There was also no tissue 
calcification and there were no evident degenerative changes.  
The impression was no bony abnormality.  

In February 1998 the Veteran was seen for an evaluation of 
her left shoulder pain, and she reported that the pain had 
"definitely improved."  The physician noted that the 
Veteran's left shoulder sprain was doing well.  In August 
1998 the Veteran complained of a tingling sensation between 
her shoulder blades of three weeks duration on the left side 
that would come and go.  The Veteran also had a considerable 
rash, and the physician's assessment was "myofacsial trigger 
[versus] early herpes zoster."  

The Veteran was next treated for her left shoulder almost 
five years later in February 2003, where she presented for a 
physical with complaints including left shoulder pain for a 
few months.  She had full range of motion of the shoulder, 
and no tenderness.  X-rays showed no osseous or joint 
abnormalities.  There were also no soft tissue 
calcifications, and the joint spaces and articulating 
surfaces were well preserved.  The impression was normal left 
shoulder.

An August 2003 letter from the Veteran's chiropractor stated 
that the Veteran had left shoulder ache/tightness, and that 
she had been experiencing these complaints "on an 
intermittent basis for about two years."  The Veteran's 
upper extremity reflex was normal (+2), her pinwheel was 
within normal limits, and her grip strength was a 5 out of 5.  
The chiropractor diagnosed the Veteran with acute 
thoracic/cervical brachial paresthesia.

Treatment records from 2004 through February 2005 note no 
complaints regarding her left shoulder.  It was noted that 
she exercised regularly at the gym doing both cardiovascular 
and weight training.

In May 2005 the Veteran was afforded a VA joints examination, 
which included review of the claims file.  The Veteran 
reported that her shoulder bothered her two times a week.  
The examiner noted the Veteran's reported history of left 
shoulder bursitis.  Physical examination of the Veteran's 
shoulders noted no obvious asymmetry.  There was no pain with 
palpation, nor edema, erythema or warmth.  She had full range 
of motion, but had complaints of pain on the end range of 
motion of the left shoulder.  He reviewed the 2003 report of 
a normal x-ray of the left shoulder.  The examiner diagnosed 
the Veteran with chronic left shoulder pain. 

After consideration of the record as a whole, the Board finds 
that the left shoulder myofascitis noted in service was acute 
and transitory, with no further complaints or findings of a 
shoulder disorder in service or for many years thereafter.  
The Board notes that although the Veteran has claimed left 
shoulder bursitis, she has never actually been diagnosed with 
that disorder.  The Veteran was diagnosed with bilateral 
shoulder myofascitis in service in 1983, with no further 
complaints or findings during the remaining 10 years of 
service.  Her subsequent complaint in service in 1985 
pertained to body pain which radiated up to the shoulder, and 
no shoulder disorder was noted at that time.  Her separation 
examination revealed normal extremities.  

The first post-service complaint of left shoulder pain was in 
1996, and was due to a strain caused by weightlifting.  She 
had acute complaints in 1998, possibly related to herpes 
zoster, with the next complaints noted in 2003, when a strain 
was noted.  X-ray at that time was negative, and she had no 
complaints in 2004 or 2005.  Importantly, her May 2005 VA 
examination noted essentially normal clinical findings and 
diagnosed only left shoulder pain.  Pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) appeal dismissed in part, and vacated 
and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

In summary, the Veteran had acute left shoulder myofascitis 
in service without further complaints in service or for 
approximately 13 years after the initial complaint.  Since 
the initial post service complaint, she has had intermittent 
complaints separated by years.  Since filing her claim, no 
diagnosis other than pain in the left shoulder has been 
noted.  As pain alone is not a disability, the Veteran's 
claim for service connection for a left shoulder disability, 
claimed as bursitis, must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for left shoulder 
disability, claimed as bursitis, is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
entitlement to service connection for left knee 
patellofemoral syndrome.

The Veteran claims that her left knee patellofemoral syndrome 
had its onset in service.  The Veteran's service treatment 
records indicate that the Veteran complained of bilateral 
knee pain in March 1984, and was diagnosed with medial 
collateral strain secondary to new shoes.  The Veteran 
complained that her knees hurt more when going up or down 
stairs, running, or driving.  A service treatment record from 
May 1985 noted that the Veteran had soreness of her left 
lateral leg when driving a stick shift vehicle and the 
Veteran was diagnosed with tendonitis.  In March 1986 the 
Veteran complained of bilateral leg pain, and was assessed as 
having a functional problem, probably resulting from 
hyperflexion.  Lastly in July 1988 the Veteran complained of, 
and was assessed with, having left knee pain.

The Veteran was afforded a VA examination in May 2005.  The 
examiner noted that the Veteran had bilateral knee pain that 
occurred in service.  The examiner diagnosed the Veteran with 
right patellofemoral syndrome, and "likely also has 
patellofemoral syndrome involving the left knee."  The 
examiner did not comment as to the likelihood that the 
Veteran's current left knee patellofemoral syndrome was 
related to service.  Thus, on remand the Veteran should be 
afforded another VA examination to obtain such opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand corrective 
notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises the 
Veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated her for her left 
knee disability since May 2005.  After 
securing the necessary releases, obtain 
any records which are not duplicates of 
those contained in the claims file.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature of her left knee disability, and to 
obtain an opinion as to the possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary, including x-rays, should be 
conducted and the results reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current left knee 
disability arose during service or is 
otherwise related service.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and her 
representative should be furnished with a 
supplemental statement of the case, and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


